                  Case
Label Matrix for local     19-01326-hb
                       noticing            Doc 27-2     Filed 09/06/19
                                               BB&T, Bankruptcy Section    Entered 09/06/19  10:50:19
                                                                                          Branch            Desc
                                                                                                 Banking & Trust
0420-7                                             Mailing
                                               100-50-01-51  matrix     Page 1 of 2       PO Box 580050
Case 19-01326-hb                                P.O. box 1847                              Charlotte NC 28258-0050
District of South Carolina                      Wilson, NC 27894-1847
Spartanburg
Fri Sep 6 08:55:58 EDT 2019
Christine E Brimm                               Robert C. Byrd                             Adam J. Floyd
Barton Brimm, PA                                Parker, Poe, Adams & Bernstein, LLP        Beal, LLC
PO Box 2746                                     200 Meeting Street, Suite 301              1301 Gervais Street
Murrells Inlet, SC 29576-2662                   Charleston, SC 29401-3156                  Suite 1040
                                                                                           Columbia, SC 29201-3326

John K Fort                                     Steven Barry Licata                        Mark Craig
PO Box 789                                      Law Office of Steven B. Licata, P.C.       100 Castellan Way
Drayton, SC 29333-0717                          311 Bird Osland Rd                         Greer SC 29650-4252
                                                Ridgeway, SC 29130-8707


NWFCU                                           PARK WEST VILLAGE PHASE I LLC              Park West Village
2545 Centerville Road                           250 CIVIC CENTER DRIVE                     PO Box 1450
Herndon VA 20171-5008                           SUITE 500                                  Columbus OH 43216-1450
                                                COLUMBUS OH 43215-5088


Reinhart Foodservice, L.L.C.                    Samuel C. Wisotzkey                        SergJoe, Inc.
c/o Kohner, Mann & Kailas, S.C.                 c/o Kohner, Mann & Kailas, S.C.            162 Stardale Rd
4650 North Port Washington Road                 4650 North Port Washington Road            Morrisville NC 27560-7064
Milwaukee, WI 53212-1077                        Milwaukee, WI 53212-1059


SunTrust Bank                                   SunTrust Bank                              Sysco of Columbia
Parker Poe Adams & Bernstein LLP                305 Church at N. Hills St.                 131 Sysco Ct
c/o Robert C. Byrd                              10th Floor                                 Columbia SC 29209-5143
200 Meeting Street, Suite 301                   Raleigh NC 27609-2666
Charleston, SC 29401-3156

The Craig Group                                 Travinia Italian Ki Charlottesville, LLC   Travinia Italian Kitch Newport News, LLC
1200 Woodruff Rd                                1200 Woodruff Rd                           1200 Woodruff Rd
C-36                                            C36                                        C-36
Greenville SC 29607-5751                        Greenville SC 29607-5751                   Greenville SC 29607-5751


Travinia Italian Kitchen Lexington, LLC         Travinia Italian Kitchen Asheville, LLC    Travinia Italian Kitchen Holdings, Inc.
1200 Woodruff Rd                                1200 Woodruff Rd                           1200 Woodruff Rd
C-36                                            C-36                                       C-36
Greenville SC 29607-5751                        Greenville SC 29607-5751                   Greenville SC 29607-5751


Travinia Italian Kitchen Myrtle Beach, L        Travinia Italian Kitchen Woodbridge, LLC   Travinia Italian Kitchen at Aiken, LLC
1200 Woodruff Rd                                1200 Woodruff Rd                           1200 Woodruff Rd
C-36                                            C-36                                       C-36
Greenville SC 29607-5751                        Greenville SC 29607-5751                   Greenville SC 29607-5751


Travinia Italian Kitchen at Destin, LLC         Travinia Italian Kitchen at Leesburg, LL   Travinia Italian Kitchen at Morrisville, LLC
1200 Woodruff Rd                                1200 Woodruff Rd                           1200 Woodruff Rd
C-36                                            C36                                        C-36
Greenville SC 29607-5751                        Greenville SC 29607-5751                   Greenville, SC 29607-5751
                  Caseat19-01326-hb
Travinia Italian Kitchen Richmond, LL         Doc 27-2     Filed
                                                  US Trustee’s     09/06/19 Entered 09/06/19
                                                               Office                      West10:50:19      Desc
                                                                                                Town Bank & Trust
1200 Woodruff Rd                                      Mailing   matrix      Page
                                                  Strom Thurmond Federal Building 2 of 2   320 N Meridian
C36                                                  1835 Assembly St.                                    Ste 1011
Greenville SC 29607-5751                             Suite 953                                            Indianapolis IN 46204-1704
                                                     Columbia, SC 29201-2448




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Branch Banking And Trust Company                  (u)West Town Bank & Trust                            End of Label Matrix
                                                                                                          Mailable recipients   32
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 34
